          Case 1:08-cv-01034-AT Document 651 Filed 10/12/18 Page 1 of 1




October 12, 2018


VIA ECF

Honorable Analisa Torres
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007


Re:    Attorney Withdrawal Request in Floyd, et al. v. City of New York, et al.,
       Case No. 08-CV-1034 (AT)

Your Honor:

After next week, I will no longer be employed by Debevoise & Plimpton LLP, counsel for
Communities United for Police Reform (“CPR”) as amicus curiae in the above-captioned matter.
My colleague, Gary Kubek, who has appeared in this matter, will continue to represent CPR.

I respectfully request the Court’s permission to withdraw from this case, and to have my name
removed from the docket and electronic mailing notification list. I would be grateful if Your
Honor would approve my withdrawal by endorsing this letter so that the Clerk of Court may
update those records accordingly.

Thank you for your time and attention in this matter. I am available at the Court’s convenience
to answer any questions concerning this request.

                                           Respectfully submitted,


                                                   /s/    Jarrod L. Schaeffer
                                                          Jarrod L. Schaeffer




SO ORDERED:



________________________________________
Hon. Analisa Torres (U.S.D.J.)
